DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Lawrence S. Drasner on 3/16/2021.

4.	Claims:
Please replace independent claim 12 as follows: 
12.
--
(Currently Amended) A layline laser labeling system comprising: 
 	a laser marking device; and 
 	a feeding mechanism for feeding a layline material to the laser device; 
 	Page 3 of 9wherein the layline material includes a carrier film and a plurality of ink regions applied to an ink side of the carrier film, and the laser marking device laser-treats the ink side of the layline material to remove a first portion of ink from the ink regions of the carrier film to form a pattern of labeling; and 
 	further comprising a product application system that applies the laser treated layline material to a product and removes the carrier film, wherein another portion of the ink regions of the laser treated layline material not removed by the laser treatment remains bonded to the carrier film.
--

Please cancel claim 15.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a method of labeling a product comprising the steps of:
 	providing a layline material including a carrier film and a plurality of ink regions applied to an ink side of the carrier film; 
 	applying a laser to laser-treat the ink side of the carrier film material to remove a first portion of ink from the ink regions of the carrier film to form a pattern of labeling; 
 	applying the laser treated layline material to a product with the ink side against the product; 
 	curing the product; and 
 	removing the carrier film after curing, wherein a second portion of the ink regions of the laser treated layline material not removed by the laser treatment remains bonded to an outer layer of the product to provide contrast with the pattern of labeling.

6.	The Applicant also disclosed substantially the same subject matter in independent claim 12. 

7.	U.S. Patent number 5,803,627 to Paranjpe disclosed a similar invention in Fig. 2A. However, Paranjpe is silent about “applying a laser to laser-treat the ink side of the carrier film material to remove a first portion of ink from the ink regions of the carrier film to form a pattern of 

8.	Paranjpe is also silent about similar limitations in independent claim 12.

9.	U.S. Patent number 5,521,629 to Deboer et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Deboer et al. are also silent about “providing a layline material including a carrier film and a plurality of ink regions applied to an ink side of the carrier film; applying the laser treated layline material to a product with the ink side against the product; curing the product; and removing the carrier film after curing, wherein a second portion of the ink regions of the laser treated layline material not removed by the laser treatment remains bonded to an outer layer of the product to provide contrast with the pattern of labeling”.

10.	Deboer et al. are also silent about similar limitations in independent claim 12.

11.	U.S. Patent application publication number 2004/0241585 to Kato et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Kato et al. are silent about “providing a layline material including a carrier film and a plurality of ink regions applied to an ink side of the carrier film; applying the laser treated layline material to a product with the ink side against the product; curing the product; and removing the carrier film after curing, wherein a second portion of the ink regions of the laser treated layline material not removed by the laser treatment remains bonded to an outer layer of the product to provide contrast with the pattern of labeling”.

12.	Kato et al. are also silent about similar limitations in independent claim 12.

13.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853